DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18 2022 has been considered by the examiner.

Response to Amendment
	The amendment filed May 10, 2022 has been entered. Applicant amended claims 1, 5, and 9. Accordingly, claims 1-9 remain pending. 
	Applicant’s amendment to the drawing overcomes the objections to the drawings. Therefore, the drawing objection of February 28 2022 is withdrawn.

Response to Arguments
Applicant's arguments filed May 10 2022 have been fully considered but they are not persuasive. 
On page 7 of Applicant’s remarks, Applicant “submits that the matrix W in Kawai is a random matrix, not a ‘keyword for searching’ as claimed. Applicant further submits that the Examiner’s interpretation of ‘keyword’ ignores the art recognized meaning of the term ‘keyword’”. The examiner respectfully disagrees, the random matrix is ck:=W, which is a conversion key. The examiner respectfully directs the Applicant to first line of page 6 of Kawai, which reveals the trapdoor (i.e., conversion key) W transform the original ciphertexts to searchable ones, wherein W is used in the encryption of the ciphertext, see page 6, lines 5-7 of Kawai.  The ciphertext is converted to predicate-searchable one CTx by use of the conversion key ck (page 4 of Kawai, section 1.2) and by encode information as discussed in pages 6 and 15 of Kawai.  Also, as evident by Matsuda et al US 20120297201, paragraph 172, the trap door is a search request. 
Therefore, the keyword or the conversion key W is part of the ciphertext, used in the search query. The Applicant instant claim 1 recites, “a key word for searching is set by converting the generated core tag with use of the encode information”. Thus, the keyword is used in a conversion of the core tag. Therefore, a keyword for searching is set by converting the generated core tag, as taught on page 6 and further on page 15 of Kawai.  The query for searching takes as input: a public key, a token, and the converted ciphertext CTx, see page 8 of Kawai. Thus, Kawai teaches generating an encrypted tag in which a keyword for searching is set. 
On page 7, Applicant’s arguments with respect to claim(s) 1 and 9 limitation of “store[s] the encrypted tag in a repository of encrypted tags to be searched using a search query, and retrieve when the keyword matches a second keyword encoded in the search query” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 7-8, Applicant states, “the Examiner takes the position that the claimed ‘encode information’ reads on the basis D in Kawai. Particularly, the Examiner takes the position that Kawai’s alleged ‘keyword’ (matrix W) is ‘encoded’ into Kawai’s alleged ‘encoded information (basis D) by virtue of being multiplied with the basis B…Applicant has amended claims 1 and 9 to indicate that the encode information comprises an encoding of the keyword using a common key…This amendment clearly distinguishes over the relevant teachings of Kawai. Although Kawai seems to teach that the basis D may be used as a public key…Kawai fails to teach or suggest that the basis B which is multiplied with matrix W is a common key.” The examiner respectfully disagrees.  See Figure 2 of Kawai extracted on the next page. The public key pk, is define as B. Page 5, section 1.3, lines 7 of Kawai recites output pK=D is part of a public key, wherein D= B(the public key) x W. 
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    337
    1068
    media_image1.png
    Greyscale

Figure 2 of Kawai
As shown in Figure 2 of Kawai and on page 6 and 15 of Kawai, matrix W is used to generate the encrypted tag, wherein the use of W as a conversion key is for the encryption of the ciphertext, see page 6, lines 5-7 of Kawai. The ciphertext is converted to predicate-searchable one CTx by use of the conversion key ck (page 4 of Kawai, section 1.2) and by use of encode information, as shown as Enc above in Figure 2. Figure 2 of Kawai and page 15 of Kawai disclose the encoding Enc(pk, x) is performed by multiplying the input vector x by the Matrix D. The encode information computation uses the D matrix, this D matrix comprising keyword W in D=BxW; and encoding uses pk, the public key, and in the heading of Figure 2, pK is define as B. 
On page 9, Applicant alleges paragraphs 208, 215, and 218-224 of Takeuchi “do not teach or suggest generating a search query in which a keyword for searching is set. Instead, as best as understood, the search queries disclosed in these passages of Takeuchi are merely used to search for information regarding a particular key generation apparatus among a plurality of key generation apparatuses connected to a communication network…”According to paragraph 215 of Takeuchi, the encryption apparatus sends a generated search query which is received by the registration apparatus. Base on the details of the search query, the searching unit searches the entries registered and choose one entry, and sends the entry to the encryption apparatus. The entry includes the address of the key generation apparatus, the public parameter, the policy list, and the schema list. Therefore, for these entry to include those items, they were items specified in the search query (see paragraphs 215 of Takeuchi). Once the encryption apparatus receives the entry, the first predicate logic information acquisition unit of the encryption apparatus reads the input information from the user, the policy, and the schemas from memory and obtains attribute information. Paragraph 196 of Takeuchi discloses the attribute information is a user attribute; and paragraphs 222-223 of Takeuchi detail that the encryption unit of the encryption apparatus uses the attribute information, public key, and plaintext to obtain a common key, encryption information C1, and ciphertext C2. The encryption information C1 corresponds to p, used to generate the common key K. The encryption information corresponds to the common key which is the user key, and per equation 8 of paragraph 223, the encryption information C1 uses the user attribute. Per paragraph 225, an encrypted message that includes the encryption information and the ciphertext, the schema pair, the policy, public parameter, and the address of the key generation apparatus is generated and sent to the decryption apparatus. Per paragraph 228 of Takeuchi, the decryption apparatus sends a search query that includes the address of the key generation apparatus, that is from the encrypted message. Therefore, the search query executed from paragraph 215 of Takeuchi allowed for the key word  of the address used for searching to be made/set by the search query of the decryption apparatus in paragraph 228.
On pages 9-10, Applicant further states “none of the aforementioned search queries in Takeuchi includes any encrypted information. As such these queries are not generated through the use of a user key nor the use of an encoded keyword for searching…However, it appears that the Examiner is interpreting the phrase ‘with use of encoded information in which the keyword is encoded’ more broadly than intended. Thus…Applicant has amended claim 5 so that the aforementioned phrase is now recited as with use of encoded information, wherein the encode information comprises an encoding of the key word using a common key, the search query being used to search a repository of encrypted tags for an encrypted tag in which encoded a second keyword that matches the keyword encoded in the encode information”. Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al US 20130336474 (hereinafter Takashima) in view of Kawai et al. “Predicate- and Attribute- Hiding Inner Product Encryption in a Public Key Setting”, In Paring November 18, 2013, pp 1-47 (hereinafter Kawai) in further view of Matsuda et al US 20120297201 (hereinafter Matsuda).	

As to claim 1, Takashima teaches an encryption tag generation device(Figure 9) comprising processing circuitry (paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) to: generate a core tag (paragraph 267, c1 of Formula 144) by encrypting a range condition (                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     of  c1 in Formula 144) indicating a range to permit searching (paragraphs 110 and 120).
[AltContent: textbox (Range condition vector )][AltContent: arrow][AltContent: textbox (Core Tag c1)][AltContent: arrow]
    PNG
    media_image2.png
    196
    505
    media_image2.png
    Greyscale

Excerpt of Formula 1 from Takashima
Takashima fail to teach and generate an encrypted tag in which a keyword for searching is set, by converting the generated core tag with use of encode information, wherein the encode information comprises an encoding of the keyword using a common key; and store the encrypted tag in a repository of encrypted tags to be searched using a search query, and retrieved when the keyword matches a second keyword encoded in the search query.
	Kawai teaches and generate an encrypted tag (page 15, equation f see next page) in which a keyword for searching is set (page 6, recites the trapdoor matrix W transform the original ciphertexts to searchable ones), by converting the generated core tag (page 15 the core tag is                         
                            ω
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     ) with use of encode information (page 15 discloses the core tag is converted by being multiplied by Matrix D and the keyword W is encoded information by being multiplied by the Basis Matrix D. Basis Matrix D= Basis B x Matrix W as described on page 5, section 1.3), wherein the encode information comprises an encoding of the keyword using a common key (page 15, Enc(pk,x) and Conv(pk, ck=W, Ct=f) is the encoding of the key word using the common key pk).
[AltContent: textbox (Encoded Matrix with keyword matrix W in D, (D=BxW))]
[AltContent: textbox (Encryption Tag)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Core Tag )][AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    159
    639
    media_image3.png
    Greyscale

Excerpt of Page 15 of Kawai
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of a data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).
	The combination of Takashima in view of Kawai do not teach store the encrypted tag in a repository of encrypted tags to be searched using a search query, and retrieved when the keyword matches a second keyword encoded in the search query.
	Matsuda teaches generate a core tag by encrypting a range condition indicating a range to permit searching (paragraph 22 discloses an encryption vector indicating a searchable range) and store the encrypted tag in a repository of encrypted tags  (paragraph 171 discloses the encrypted data is stored in the storage device , the encrypted data includes the tag of the encrypted data/encrypted tag/ tag-cum-encrypted data encrypted key; Figure 5 reveals the encrypted data includes the tags) to be searched using a search query (paragraphs 172-173 discloses the search request reception part receives the trap door which is a search request for the encrypted data, and the search execution part checks whether or not the encrypted data includes the encrypted data having a coincident keyword), and retrieve when the keyword matches a second keyword encoded in the search query (paragraph 174 discloses the search result transmission part transmit the encrypted data that hits the search; paragraph 525 discloses the search execution part compares the trap door received with each of the tag-cum-encrypted data encryption keys added to all encrypted data. Hence the search execution part checks whether or not encrypted data including the keyword exists in the encrypted data. Paragraphs 526 and 529 disclose if it is determined that at least one tag-cum-encrypted key of certain encrypted data includes a keyword, which is the second keyword, the search execution part regards this encrypted data as having hit the search the search result transmission part extracts all encrypted data which are determined to have hit the search. The search result transmission part extracts all encrypted data which are determined to have hit the search).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device in view of Kawai’s encryption tag  with Matsuda’s repository to manage secret information stored together by a file server (paragraph 4 of Matsuda).

	As to claim 2, the combination of Takashima in view of Kawai and Matsuda teach wherein the core tag is a vector over a basis B (Takashima: paragraph 267, Formula 144 show the core tag c1 is a vector                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     over basis B, see below). 
[AltContent: arrow][AltContent: textbox (vector over basis B)][AltContent: textbox (Basis B)][AltContent: arrow]
    PNG
    media_image2.png
    196
    505
    media_image2.png
    Greyscale

Excerpt of Formula 1 from Takashima
and processing circuitry (Takashima: paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) generates the encrypted tag by converting the basis B of the core tag with use of encode information (Kawai: page 15 discloses the basis B is converted to matrix D by multiplying the Basis B with the keyword W ,encoded information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device in view of Matsuda’s repository with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of a data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).


	As to claim 3, the combination of Takashima in view of Kawai and Matsuda teach wherein the processing circuitry generates a matrix that is the encode information (Kawai: page 5 discloses matrix D which is the product of basis B and matrix W, the encoded information) , and calculates a product of the core tag and the matrix to convert the basis B (Kawai: page 15 discloses the product of the core tag                         
                            ω
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     and D, wherein basis B is converted by being multiplied by W: D=B*W).
[AltContent: oval][AltContent: textbox (Product of the core tag(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="bold-italic"> </mml:mi><mml:mi mathvariant="bold-italic">ω</mml:mi><mml:mover accent="true"><mml:mrow><mml:msub><mml:mrow><mml:mi mathvariant="bold-italic">x</mml:mi></mml:mrow><mml:mrow><mml:mi mathvariant="bold-italic">t</mml:mi></mml:mrow></mml:msub></mml:mrow><mml:mo>→</mml:mo></mml:mover></mml:math></formulawrapper> and the matrix D, )][AltContent: arrow]
    PNG
    media_image3.png
    159
    639
    media_image3.png
    Greyscale

Excerpt of Page 15 of Kawai
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device in view of Matsuda’s repository with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of a data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).

	As to claim 4, the combination of Takashima in view of Kawai and Matsuda teach wherein the processing circuitry generates a square matrix that is the encode information (Takashima: paragraph 188, “a set of square matrices with nonzero determinants).

As to claim 9, Takashima teaches a searchable encryption system (paragraphs 110 and 111 and Figure 7) comprising an encrypted tag generation device (Figure 7, reference number 200 and Figure 9), wherein the encrypted tag generation device includes processing circuitry (paragraph 59 discloses processing device and paragraph 428 discloses the device may be a circuit) to generate a core tag (paragraph 267, c1 of Formula 144)  by encrypting a range condition indicating a range to permit searching (                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     of  c1  in Formula 144 is multiplied by                         
                            ω
                             
                        
                    and paragraphs 110 and 120).
Takashima does not teach and generate an encrypted tag in which a keyword for searching is set, by converting the generated core tag with use of encode information, wherein the encode information comprises an encoding of the keyword is encoded using a common key; and store the encrypted tag in a repository of encrypted tags to be searched by comparison with a search query, and retrieved when the keyword matches a second key word encoded in the search query, and a search query generation device wherein the search query generation device includes processing circuitry to generate a search query in which the second key word for searching is set, by converting a user key in which a user attribute is set, with use of second encode information in which the second keyword is encoded.
	Kawai teaches and generate an encrypted tag (page 15, equation f see next page) in which a keyword for searching is set (page 6, recites the trapdoor matrix W transform the original ciphertexts to searchable ones), by converting the generated core tag (page 15 the core tag is                         
                            ω
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                
                                →
                            
                        
                     ) with use of encode information (page 15 discloses the core tag is converted by being multiplied by Matrix D and the keyword W is encoded information by being multiplied by the Basis Matrix D. Basis Matrix D= Basis B x Matrix W as described on page 5, section 1.3), wherein the encode information comprises an encoding of the keyword using a common key (page 15, Enc(pk,x) and Conv(pk, ck=W, Ct=f) is the encoding of the key word using the common key pk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).
Takashima in view of Kawai do not teach and store the encrypted tag in a repository of encrypted tags to be searched by comparison with a search query, and retrieved when the keyword matches a second keyword encoded in the search query, and a search query generation device wherein the search query generation device includes processing circuitry to generate a search query in which the second keyword for searching is set, by converting a user key in which a user attribute is set, with use of second encode information in which the second keyword is encoded.
Matsuda teaches and a search query generation device (paragraphs 332 and 337 discloses a search query coded sequence is generated by a search query coded sequence 10 and a trap door is generated); and generate a core tag by encrypting a range condition indicating a range to permit searching (paragraph 22 discloses an encryption vector indicating a searchable range) and store the encrypted tag in a repository of encrypted tags  (paragraph 171 discloses the encrypted data is stored in the storage device , the encrypted data includes the tag of the encrypted data/encrypted tag/ tag-cum-encrypted data encrypted key; Figure 5 reveals the encrypted data includes the tags) to be searched using a search query (paragraphs 172-173 disclose the search request reception part receives the trap door which is a search request for the encrypted data, and the search execution part checks whether or not the encrypted data includes the encrypted data having a coincident keyword, the encrypted data includes the tag of the encrypted data/encrypted tag/ tag-cum-encrypted data encrypted key; Figure 5 reveals the encrypted data includes the tags), and retrieve when the keyword matches a second keyword encoded in the search query ( paragraph 525 discloses the search execution part compares the trap door received with each of the tag-cum-encrypted data encryption keys added to all encrypted data. Hence the search execution part checks whether or not encrypted data including the keyword exists in the encrypted data. Paragraphs 526 and 529 disclose if it is determined that at least one tag-cum-encrypted key of certain encrypted data includes a keyword, which is the second keyword, the search execution part regards this encrypted data as having hit the search the search result transmission part extracts all encrypted data which are determined to have hit the search. The search result transmission part extracts all encrypted data which are determined to have hit the search); the search query generation device includes processing circuitry to generate a search query in which  the second keyword for searching is set (paragraph 513 discloses search query is generated by generating a search attribute information coded sequence with the processing device, the search attribute information coded sequence is obtained by setting a search keyword in the user secret key attribute information coded sequence) by converting a user key in which a user attribute is set (paragraphs 328 and 335-336 discloses a user secret key is generated in the search query coded sequence so that search can be conducted with any keyword; paragraph 339 discloses the attribute of the user is set in the coded sequence; paragraph 438 disclose an attribute set have been determined in the secret key generation, wherein per paragraph 437 the user secret key is converted to an Lth level key per paragraph 109, see also paragraph 469-470 ), with use of second encode information in which the second keyword is encoded (paragraph 518 discloses using the search predicate vector generated, a trap door is generated using the user key; paragraph 525 discloses the search execution part compares the trap door received with each of the tag-cum-encrypted data encryption keys added to all encrypted data. Hence the search execution part checks whether or not encrypted data including the keyword exists in the encrypted data. Paragraphs 526 and 529 disclose if it is determined that at least one tag-cum-encrypted key of certain encrypted data includes a keyword, which is the second keyword, the search execution part regards this encrypted data as having hit the search the search result transmission part extracts all encrypted data which are determined to have hit the search. The search result transmission part extracts all encrypted data which are determined to have hit the search)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima’s encryption tag generation device in view of Kawai’s encryption tag  with Matsuda’s repository to manage secret information stored together by a file server (paragraph 4 of Matsuda).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al US 20120297201 (hereinafter Matsuda) in view of Kawai et al. “Predicate- and Attribute- Hiding Inner Product Encryption in a Public Key Setting”, In Paring November 18, 2013, pp 1-47 (hereinafter Kawai).

As to claim 5, Matsuda teaches a search query generation device(paragraphs 332 and 337 discloses a search query coded sequence is generated by a search query coded sequence 10 and a trap door is generated) comprising processing circuitry to generate a search query in which a keyword for searching is set(paragraph 513 discloses a search query is generated by generating a search attribute information coded sequence with the processing device, the search attribute information coded sequence is obtained by setting a search keyword in the user secret key attribute information coded sequence), by converting a user key in which a user attribute is set(paragraphs 328 and 335-336 discloses a user secret key is generated in the search query coded sequence so that search can be conducted with any keyword; paragraph 339 discloses the attribute of the user is set in the coded sequence; paragraph 438 disclose an attribute set have been determined in the secret key generation, wherein per paragraph 437 the user secret key is converted to an Lth level key per paragraph 109, see also paragraph 469-470 ), with use of encode information(paragraph 518 discloses using the search predicate vector generated, a trap door is generated using the user key; paragraph 525 discloses the search execution part compares the trap door received with each of the tag-cum-encrypted data encryption keys added to all encrypted data. Hence the search execution part checks whether or not encrypted data including the keyword exists in the encrypted data. Paragraphs 526 and 529 disclose if it is determined that at least one tag-cum-encrypted key of certain encrypted data includes a keyword, which is the second keyword, the search execution part regards this encrypted data as having hit the search the search result transmission part extracts all encrypted data which are determined to have hit the search. The search result transmission part extracts all encrypted data which are determined to have hit the search); the search query being used to search a repository of encrypted tags for an encrypted tag (paragraphs 172-173 disclose the search request reception part receives the trap door which is a search request for the encrypted data, and the search execution part checks whether or not the encrypted data includes the encrypted data having a coincident keyword, the encrypted data includes the tag of the encrypted data/encrypted tag/ tag-cum-encrypted data encrypted key; Figure 5 reveals the encrypted data includes the tags; paragraph 171 discloses the encrypted data is stored in the storage device , the encrypted data includes the tag of the encrypted data/encrypted tag/ tag-cum-encrypted data encrypted key; Figure 5 reveals the encrypted data includes the tags)in which is encoded a second keyword that matches the keyword encoded in the encode information( paragraph 525 discloses the search execution part compares the trap door received with each of the tag-cum-encrypted data encryption keys added to all encrypted data. Hence the search execution part checks whether or not encrypted data including the keyword exists in the encrypted data. Paragraphs 526 and 529 disclose if it is determined that at least one tag-cum-encrypted key of certain encrypted data includes a keyword, which is the second keyword, the search execution part regards this encrypted data as having hit the search the search result transmission part extracts all encrypted data which are determined to have hit the search. The search result transmission part extracts all encrypted data which are determined to have hit the search).
Matsuda does not teach wherein the encode information comprises an encoding of the keyword using a common key.
Kawai teaches wherein the encode information comprises an encoding of the keyword using a common key(page 15, Enc(pk,x) and Conv(pk, ck=W, Ct=f) is the encoding of the key word using the common key pk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda’s search query generation device with Kawai’s encryption tag such that sensitive data is treated as encrypted data for data processing and retrievals which protect privacy of data provider. In addition, an encrypted file system highly improves user availability and removes privacy concern (page 3, last paragraph of Kawai).

As to claim 6, the combination of Matsuda in view Kawai teach wherein the user key is a vector over a basis B* (Matsuda: paragraph 437 and 469 disclose the user key is a vector v over a basis b*) and the processing circuitry  generate the search query by converting the basis B* of the user key with use of encode information (Matsuda: paragraph 518 disclose the search device generates the trap door/search query/search request by generating the trap door using the user secret key and paragraph 521 discloses that in the trap door generation part which generates the search request/query, the basis b* is converted by randomizing the coefficients of the basis vectors by a random number ).

As to claim 7, the combination of Matsuda in view of Kawai teach wherein the processing circuitry generates a matrix that is the encoded information, and calculates a product of the user key and an inverse matrix of a matrix (Matsuda: paragraph 437, k* of Formula 437 is the product of the user key vector b* and an inverse matrix of a transpose matrix vi, see also paragraph 144 which disclose that the user key generation part generates the user key from the master key or interim key) obtained by transposing the matrix to convert the basis B*(Matsuda: paragraph 118 vi is defined by using the inverse of the transpose matrix of the matrix).
[AltContent: arrow][AltContent: textbox (Product of the user key vector b* and an inverse matrix of a transpose matrix is used to convert vi)][AltContent: oval]
    PNG
    media_image4.png
    253
    498
    media_image4.png
    Greyscale

Excerpt from paragraph 437 Formula 109 of Matsuda 

As to claim 8, the combination of Matsuda in view Kawai wherein the processing circuitry generates a square matrix that is the encode matrix (Matsuda: paragraph 116 discloses the basis B is obtained by applying a square matrix X to the canonical basis A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jho et al US 20150270958 (hereinafter Jho).
Jho teaches an encrypted tag generation device (Figure 3 “Tag Calculation”) comprising: processing circuitry to: generate a core tag by encrypting a range condition indicating a range to permit searching (paragraphs 48 and 55) ; and generate an encrypted tag in which a keyword for searching is set, by converting the generated core tag with use of encode information (paragraphs 48 and 55 ).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437         

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437